Title: To John Adams from Philip Mazzei, 21 May 1782
From: Mazzei, Philip
To: Adams, John



Florence 21. May 1782
Sir

Permit me to congratulate your Excellency on your complete success, which I am confident is owing to your prudent, wise, and indefatigable endeavours, at least as much as to certain favourable circumstances. From this place I knew, perhaps better than you could, all the obstacles you had to surmount; which would not be surprising, as it is natural to suppose that you have almost constantly kept company with the independent and patriotick part of the Inhabitants, while I was in the way of being informed of the most refined intrigues of the opposite party from an unquestionable Authority. I have spoken of your Excellency to a great Personage, and mentioned more than once that if any good could be made of the Dutch, you was in my opinion the most proper person to bring them to it, just as I had the honour to write you in my letter of 28. March 1781. I congratulate your Excellency once more, because you have really gained a great point. The Personage in question had his doubts to the last moment.
I took the liberty to trouble you again the 24 and 31. of May following, but having not been honored since with an answer, I am still in doubt whether it did proceed from want of leasure, or from my letters being miscarried. Since that time I have recd. of the Govt. of Virginia the duplicates of my Commissions and Instructions, which were kept either by Mr. Penet, or Dr. Franklin, about a year in France, and at last sent from Passy, and left at Mr. Favi’s house in Paris by an unknown person, without any message, together with 4. letters from the Govr., and one from the Board of Trade. The Govr. writes me that it is the 4th. set of duplicates they have sent me. The letters being now almost 2. years old can be of no service.
I think I told you, Sir, that according to my Instructions I was impowered to give only 5. ⅌ % interest for the money I was to borrow on the credit of my State, and that after I had heared from Dr. Franklin (with whom my Instructions direct me to confer and avail myself of his information and advice) that he had tried to raise money for Congress in Genoa at 6., I had written to the Govt. of Virginia desiring them to enlarge my Powers accordingly. In a letter I wrote them afterwards from Genoa, which I inclosed unsealed to your Excellency before I knew you had left Paris, I informed them that I might raise some money there at 5., allowing 3. or 4. ⅌ % for charges at first, once for ever, as it had been done for the Queen of Hungary, the Ducal Chamber of Milan, and others, which is much cheaper to the borrower than one ⅌ % annually. After receiving the honour of your letter last year, I informed them of what you had written to me in money-matter, of my answer to you on the subject, and desired them, in case the conditions on which the Loan could be obtained did not suit them, to let me know it, and give me leave to act for Congress. The only letter I have recd. since is from Col. Maddison, dated Philadelphia 25. October 1781., in which he tells me that my cipher was lost in the late confusions in Virginia, therefore that I must make no more use of it in my future correspondence, and refers to 2. preceding letters which I have not received. I am at a loss what to do, and know nobody to consult for advice but your Excellency. Could my finances afford it, I would immediately set out for Holland.
As to finances, in one of the said letters the Govr. orders me to draw the sum of 300. louis on the House of Penet & Co:; and says “you will therefore consider yourself as authorised to draw on them for that sum and be assured that your draught will be honored.” In another letter, in which he tells me some thing of the transactions of our State with that House, he says “we have been very attentive to the strengthening their hands.” My bill for the 300. Louis was protested, on pretence of having no funds in their hands belonging to the State of Virginia. I have since heared from a young Virginian Gentleman now in France, son to our Col. George Mason, that Penet had recd. orders from Govt. to pay me 6, or 700. Louis, but “by the by (says he) I have been lately informed that Mr. Penet has protested bills to a considerable amount, drawn on him by the Virginia Agent at New-Orleans.” Mr. Lynch from Nantes writes me in the mean time that Mr. Penet’s affaires are in a sad condition. I have not recd. any money from Virginia ever since I had the pleasure to see you. Had I not had some property and good Friends in this part of the World, I should have been in a deplorable situation. But now the delay begins to be unbearable, and I often think of going to France, and embark for America. I want your advice to sanctify my resolution. Pray, dear Sir, do not deny it me; honour me with an answer, and please to have it delivered to the Director Genl: of the Dutch Post, to whom this is inclosed by the Director Genl: of the Post in Tuscany, who, besides being my Friend, is ordered to take particular care of my letters.
I am sensible of your Excellency’s multiplicity of business of the last importance; a few lines written by any body, and signed by you, is all I take the liberty to ask. And I have the honour to be most respectfully, Sir, your Excellency’s most Humble and most Obedient Servant

Philip Mazzei

